DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    90
    637
    media_image1.png
    Greyscale

Status of the Claims
Claims 2 – 13, 16 – 21, 24, 26 – 30 and 32 are pending in the instant application.
Election/ Restriction
Applicant’s election without traverse of Group III (claims 16 – 21 and 24), drawn towards a liquid composition comprising said crosslinking compound of formula (I), in the reply filed on August 19, 2021 is acknowledged. The instant claims 2 – 13 have been amended to recite the liquid composition as claimed in claim 16. Hence, the new Group III is claims 2 – 13, 16 – 21 and 24. Claims 26 – 30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
	Further, Applicant specifically elects the compound of formula (I) as presented below:

    PNG
    media_image2.png
    165
    253
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    245
    169
    media_image3.png
    Greyscale

Expanded Search: Applicant notes that the instant claims 2, 4, 11, 13, 16 – 21 and 24 read upon the elected species (claims 26 – 30 and 32 have been withdrawn from further consideration as being drawn to nonelected inventions (see, paragraph 3 on page 2 above)). However, it is noted that the instant claim 12 is drawn towards the liquid composition, wherein the group L has a molar mass of at least 200 g/mol. The variable L in the Applicant’s elected species consists –(aryl-R4)m-; wherein m is 2, R4 is C1-alkyl, and aryl is phenyl. Thus, the molar mass is ~182g/mol, which is less than said claimed molar mass. Thus, the instant claim 12 does not read upon the elected species. Since the instant claims 3, 5 – 10 and 12 do not read upon the elected species, said claims are hereby withdrawn from further consideration as being drawn towards nonelected species. The crosslinking compound as elected by the Applicant is found to be free of prior art. Therefore, search has been further expanded, wherein:
R3 and R3’ are each single bond; and
One instance of R4 is C1-alkyl, and the other is a single bond.
Since the above scope was not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders final.  Id.

Information Disclosure Statement
The information disclosure statement filed on September 11, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 2, 4, 11, 13, 16 – 21 and 24 are rejected under 35 U.S.C. 103 as being obvious over WIPO Patent Publication 2014174098 A1 (Gerard) in view of Japanese Patent 4397249 B2 (Shinji).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Gerard teaches (see, paragraph [024]) a liquid (meth)acrylic syrup (composition according to the instant claims) comprising (a) a (meth)acrylic polymer, (b) a (meth)acyclic monomer, and at least one initiating system for starting the polymerization of the (meth)acrylic monomer.
	The instant claim 17 is drawn towards the liquid composition as claimed in claim 16, further comprising at least one radical initiator. Gerard teaches (see, paragraph [050]) that the initiating system further comprises a radical initiator, for example a peroxy compound.
	The instant claim 18 is drawn towards the liquid composition as claimed in claim 16, wherein said liquid composition has a dynamic viscosity of between 10 mPa*s and 10000 mPa*s at 25 °C. Gerard teaches (see, paragraph [082]) the dynamic viscosity of the liquid (meth) acryclic syrup is in a range from 10 mPa*s to 10000 mPa*s. The dynamic viscosity is measured at 25 °C.
	The instant claim 19 is drawn towards the liquid composition as claimed in claim 16, wherein the amount of crosslinking compound in the composition is less than 10 phr, relative to the sum of the (meth)acrylic monomer (M1) and of the (meth)acrylic polymer (P1). The instant claim 21 is drawn towards the liquid composition as claimed in claim 16, wherein the amount of free conjugated diene/dienophile compounds, capable of forming a Diels-Alder adduct, is less see, paragraph [0035]), the abbreviation “phr” denotes parts by weight per hundred parts of composition. For example, 1 phr of radical initiator in the composition means that 1 kg of radical initiator is added to 100 kg of composition. Gerard teaches (see, paragraph [098]) that the quantity of the initiating system (comprising crosslinking compound) is from 2.1 parts by weight to 26 parts by weight in view of the sum of the (meth)acrylic monomer and the (meth)acrylic polymer, which together make up 100 parts by weight.
	The instant claim 20 is drawn towards the liquid composition as claimed in claim 16, wherein the (meth)acrylic polymer (P1) comprises at least 70% by weight of methyl methacrylate (MMA). Gerard teaches (see, paragraphs [037]-[038]) that the methyl methacrylate homopolymer or copolymer (“PMMA”) comprises at least 70% by weight of methyl methacrylate (“MMA”).
	The instant claim 24 is drawn a manufacturing formulation comprising the liquid composition as claimed in claim 16, wherein said formulation is selected from the group consisting of a graphic arts formulation, inks, varnishes, coatings, adhesives, structural adhesives, paints, road paints, roof or floor sealings, gelcoats, topcoats, artificial marbles, chemical dowels, cement reinforcements, a composition for the manufacture of the thermoplastic part and a composition for the manufacture of composite parts. Gerard teaches (see, [119]) that the manufactured mechanical or structured (thermoplastic) parts or articles can be used in automobile part, boat part, train part, furniture part, construction or building part, computer or television part, printer and photocopy part.

Ascertaining the differences between the prior art and the claims at issue.
	Gerard does not explicitly teach that the liquid composition comprises a crosslinking compound of formulae (I), (Ia) and (Ic), as recited in the instant claims 16, 2 and 4.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Shinji teaches (see, provided English translation, paragraph [0009]) a thermoplastic crosslinked polymer obtained by copolymerizing a thermally dissociable crosslinking bridge monomer of formula (2) and a (meth)acrylate of a liner alkyl alcohol. The crosslinking monomer is presented below:

    PNG
    media_image4.png
    158
    718
    media_image4.png
    Greyscale

	Shinji teaches the compound of instant formula (I), wherein:

    PNG
    media_image5.png
    167
    253
    media_image5.png
    Greyscale
,
L is –(aryl-R4)m-,
m is 2,
One instance of R4 is C1-alkyl, and the other is a single bond,
n is 1,
R3 and R3’ are each single bond,
R1 and R1’ are each –CH3, and
R2 and R2’ are each –(C1)alkyl-COO.

Shinji also teaches (see, paragraph [0013]) that polymers crosslinked with the structure above can be easily crosslinked by heating at about 150 °C, temperature of the retro-Diels-Alder reaction (instant claim 13). Therefore, a person having ordinary skill in the art would have been 
	Hence, WIPO Patent Publication 2014174098 A1 and the Japanese Patent 4397249 B2 render the instant claims 2, 4, 11, 13, 16 – 21 and 24 prima facie obvious.

Conclusion
Claims 2, 4, 11, 13, 16 – 21 and 24 are rejected.
Claims 3, 5 – 10, 12, 26 – 30 and 32 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626